Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2186 Page 1 of 33



   JOHN C. WELLS, DC Bar 491292
   Deputy Enforcement Director
   JAMES T. SUGARMAN, WSBA 39107
   Assistant Litigation Deputy
   NINA H. SCHICHOR, MD Bar (no assigned number)
   (E-mail: nina.schichor@cfpb.gov)
   (Phone: 202-435-9770)
   AMANDA C. ROBERSON, MN Bar 0398511
   (E-mail: amanda.roberson@cfpb.gov)
   (Phone: 202-435-9447)
   1700 G Street NW
   Washington, DC 20552
   Fax: (202) 435-7722

    Attorneys for Plaintiff
    Consumer Financial Protection Bureau


                          UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF CALIFORNIA

   Consumer Financial Protection Bureau,   Case No. 15-cv-02440-GPC-AHG

               Plaintiff,                  Memorandum in Support of the Bureau’s
                                           Motion for Partial Summary Judgment on the
               v.
                                           Bureau’s Claims Against Defendant Armond
   Global Financial Support, Inc.,         Aria
   d/b/a Student Financial Resource
   Center, d/b/a College Financial         Date: December 11, 2020
   Advisory; and                           Time: 1:30pm
                                           Crtrm: 2D
   Armond Aria a/k/a Armond Amir Aria,     Judge: The Hon. Gonzalo P. Curiel
   individually, and as owner and CEO of
   Global Financial Support, Inc.;

               Defendants.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2187 Page 2 of 33



1                                                     TABLE OF CONTENTS
2                                                                                                                                    Page
3    TABLE OF AUTHORITIES ..............................................................................................iii
4    INTRODUCTION ............................................................................................................... 1
5       I.         Background.............................................................................................................. 2
6             A. Procedural History................................................................................................ 2
7             B. Factual Background.............................................................................................. 2
8       II.        Defendants’ Solicitations Used Deceptive Language to Induce Consumers
                   to Pay for Student Financial Advisory Services ..................................................... 3
9
              A. Defendants’ Solicitation Packet Promised Consumers a “Program”
10
                 Through Which Consumers Could Apply for Financial Aid or Defendants
11               Would Apply for Financial Aid on Their Behalf ................................................. 4
12            B.     Defendants’ Solicitation Packet Promised to Conduct Extensive Searches
                     to Target or Match the Recipient with Particular Financial Aid
13
                     Opportunities ........................................................................................................ 7
14
              C.     Defendants’ Solicitation Letter Told Consumers They Would Lose Their
15                   Opportunity to Receive Student Financial Aid Unless They Filled Out
                     the Application and Paid Defendants by a Specified Deadline ........................... 9
16
              D. Defendants’ Solicitations were Likely to Induce Consumers to Pay Fees
17
                 to Enroll in Defendants’ Program ........................................................................ 9
18
        III.         Defendants Did not Deliver on the Promises in the Solicitation Letter............. 10
19
              A. Defendants Did not Provide a Financial Aid Program ...................................... 10
20
              B.     Defendants Did not Conduct Searches to Target or Match Consumers
21                   with Particular Financial Aid Opportunities ...................................................... 10
22            C.     The Deadlines Identified in Defendants’ Booklets Did Not Correspond to
                     Any Real Deadline Associated With Any Financial Aid Opportunity .............. 12
23
        IV.          Consumers have complained extensively about Defendants’
24
                     misrepresentations .............................................................................................. 12
25
     LEGAL ARGUMENT ....................................................................................................... 14
26
        V.         The Bureau is Entitled to Summary Judgment on Counts I – III.......................... 14
27
              A. Legal Standard for Summary Judgment............................................................. 14
28
                                                                   Page i                Case No. 15-cv-02440-GPC-AHG
                                                                                         Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2188 Page 3 of 33



1           B.    The Bureau Is Entitled to Adverse Inferences Against Aria.............................. 15
2           C.    Defendants are Subject to the CFPA and Liable for Violations of It ................ 16
3           D. Defendants’ Deceptive Practices Violated the CFPA ........................................ 17
4           E.    Restitution, Injunctive Relief, and Penalties against Defendant Aria are
                  Appropriate Here ................................................................................................ 23
5
     CONCLUSION .................................................................................................................. 25
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                              Page ii               Case No. 15-cv-02440-GPC-AHG
                                                                                    Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2189 Page 4 of 33



1                                            TABLE OF AUTHORITIES
2                                                                                                                       Page(s)
3
     Cases
4
     Cal. Arch. Bldg. Products, Inc. v. Franciscan Ceramics, Inc.,
5
       818 F.2d 1466 (9th Cir. 1987) ....................................................................................... 14
6
     Celotex Corp. v. Catrett,
7
       477 U.S. 317 (1986) ................................................................................................. 14, 19
8
     CFPB v. Gordon,
9
       819 F.3d 1179 (9th Cir. 2016) ........................................................................... 16, 17, 23
10
     CFPB v. Siringoringo,
11
       No. SACV 14-01155 JVS (AWx) (C.D. Cal. Oct. 26, 2016) ........................................ 23
12
     CFTC v. Co. Petro. Mktg. Group, Inc.,
13
       502 F. Supp. 806 (C.D. Cal. 1980) ................................................................................ 24
14
     Doe ex rel. Rudy-Glanzer v. Glanzer,
15
       232 F.3d 1258 (9th Cir. 2000) ....................................................................................... 15
16
     FTC v. AMG Capital Mgmt., LLC,
17
       910 F.3d 417 (9th Cir. 2018) ............................................................................. 17, 18, 21
18
     FTC v. Commerce Planet,
19
       815 F.3d 593 (9th Cir. 2016) ......................................................................................... 23
20
     FTC v. Cyberspace,
21
       2002 WL 32060289 (W.D. Wash. July 10, 2002),
22
       aff’d 453 F.3d 1196 (9th Cir. 2006) ............................................................................... 21
23
     FTC v. Cyberspace.Com LLC,
24
       453 F.3d 1196 (9th Cir. 2006) ........................................................................... 17, 20, 21
25
     FTC v. Figgie Intern., Inc.,
26
       994 F.2d 595 (9th Cir. 1993) ................................................................................... 22, 23
27
28
                                                           Page iii               Case No. 15-cv-02440-GPC-AHG
                                                                                  Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2190 Page 5 of 33



1    FTC v. Five-Star Auto Club,
2      97 F. Supp 2d. 502 (S.D.N.Y. 2000) ............................................................................. 22
3    FTC v. Pantron I, Corp.,
4      33 F.3d 1088 (9th Cir. 1994) ......................................................................................... 20
5    FTC v. Sec. Rare Coin & Bullion Corp.,
6      931 F.2d 1312 (8th Cir. 1991) ....................................................................................... 22
7    FTC v. Stefanchik,
8      2007 WL 1058579 (W.D. Wash. April 3, 2007),
9      aff’d 559 F.3d 924 (9th Cir. 2009) ........................................................................... 21, 22
10   FTC v. Stefanchik,
11     559 F.3d 924 (9th Cir. 2009) ................................................................................... 21, 23
12   FTC v. Wells,
13     385 F. App’x. 712 (9th Cir. 2010) ................................................................................. 23
14   Kraft, Inc. v. FTC,
15     970 F.2d 311 (7th Cir. 1992) ......................................................................................... 21
16   Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
17     475 U.S. 574 (1986) ....................................................................................................... 14
18   Nationwide Life Ins. Co. v. Richards,
19     541 F.3d 903 (9th Cir. 2008) ......................................................................................... 15
20   SEC v. Colello,
21     139 F.3d 674 (9th Cir. 1998) ......................................................................................... 15
22   SEC v. Murphy,
23     626 F.2d 633 (9th Cir. 1980) ......................................................................................... 24
24   SEC v. Strategic Global Invs., Inc.,
25     262 F. Supp. 3d 1007 (S.D. Cal. 2017) .......................................................................... 15
26   United States v. W.T. Grant Co.,
27     345 U.S. 629 (May 25, 1953) ........................................................................................ 24
28
                                                            Page iv                Case No. 15-cv-02440-GPC-AHG
                                                                                   Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2191 Page 6 of 33



1    Statutes
2    12 U.S.C. § 5481(6)(A)...................................................................................................... 16
3    12 U.S.C. § 5481(15)(A)(viii)............................................................................................ 16
4    12 U.S.C. § 5481(19) ......................................................................................................... 16
5    12 U.S.C. § 5481(25)(B) .................................................................................................... 17
6    12 U.S.C. § 5481(25)(C) .................................................................................................... 17
7    12 U.S.C. § 5531 .................................................................................................................. 1
8    12 U.S.C. § 5536 .................................................................................................................. 1
9    12 U.S.C. § 5536(a)(1)(B) ................................................................................................. 16
10   12 U.S.C. § 5565(a)(1) ....................................................................................................... 23
11   12 U.S.C. § 5565(a)(2) ....................................................................................................... 23
12   12 U.S.C. § 5565(c)(2) ....................................................................................................... 24
13   12 U.S.C. § 5565(c)(3) ....................................................................................................... 24
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                Page v                 Case No. 15-cv-02440-GPC-AHG
                                                                                       Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2192 Page 7 of 33



1
                                        INTRODUCTION
2
3          Defendants Armond Aria a/k/a Armond Amir Aria (Aria) and his company, Global

4    Financial Support, Inc. (Global) conducted a nationwide operation that was likely to

5    deceive students and their families into paying a fee in exchange for an illusory student

6    financial aid program. Defendants lured consumers into paying the fee by falsely

7    promising students a “program” through which they could “apply for the maximum merit

8    and need-based financial aid,” promising to match them with individually-targeted

9    financial aid assistance programs, and indicating that students would lose out on financial

10   aid if they failed to respond by a specified deadline. After making these promises,

11   Defendants either mailed students a photocopied booklet of widely-available information

12   gathered from public sources and not tailored to students’ personal circumstances or, in

13   many cases, sent them nothing at all. In this way, from January 2011 through October

14   2015, Defendants obtained over four million dollars from roughly 76,000 consumers yet

15   failed to provide consumers with a single dollar of financial aid or any material help in

16   obtaining it. Aria’s deceptive acts and practices violate Section 1031 and 1036 of the

17   Consumer Financial Protection Act of 2010 (“CFPA”), 12 U.S.C. §§ 5531 and 5536.

18         The Bureau requests that the Court enter summary judgment against Aria on its

19   deception claims in counts I, II, and III because the undisputed facts show that his

20   solicitation packets materially misrepresented the services they would provide to

21   consumers. 1 The Bureau also seeks an order to remediate harmed consumers, to enjoin
                0F




22   Aria from making future deceptive statements, and to impose civil penalties.

23
24
25
26
     1
27    The Bureau believes it can obtain full relief for consumers based on these claims alone
     and is not seeking summary judgment on counts IV and V.
28
                                              Page 1          Case No. 15-cv-02440-GPC-AHG
                                                              Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2193 Page 8 of 33



1        I.      Background
2             A. Procedural History
3             The Bureau commenced this action on October 29, 2015. 2 It was stayed on May
                                                                                     1F




4    17, 2016 due to a pending criminal investigation of Aria. 3 On May 27, 2019, the Court
                                                                      2F




5    lifted the stay, noting that three years had not resulted in an indictment and “the
6    possibility that the civil proceedings will hamper the Defendants’ ability to defend in an
7    inchoate criminal proceeding [is] speculative and unripe.” 4 On July 12, 2019, the Court
                                                                           3F




8    granted then-defense counsel’s motion to withdraw as counsel for all Defendants and
9    ordered Global to secure substitute counsel within 30 days. 5 Global did not secure
                                                                                4F




10   counsel, and on January 30, 2020, the Clerk of Court entered default against Global for
11   failure to defend itself in this action. 6 During discovery, including at his deposition, Aria
                                           5F




12   invoked his Fifth Amendment privilege against self-incrimination in response to many of
13   the substantive questions relating his and Global’s business practices. 7            6F




14            B. Factual Background
15            Defendant Global is a California corporation. 8 Defendants’ documents describe
                                                           7F




16   Global as a company that provides “financial aid assistance” and “financial aid
17   services.” 9 Global used the d/b/a College Financial Advisory (“CFA”) between 2005 and
                 8F




18   2011, then retired the CFA name and continued operations under a new d/b/a, Student
19   Financial Resource Center (“SFRC”), from 2012-2016. 10 Global ceased sending
                                                                9F




20
     2
21     Compl., ECF No. 1.
     3
       Order Granting Stay, ECF No. 34.
22   4
       Order Lifting Stay, ECF No. 73 at 3:24-26.
     5
23     Order Granting Mot. to Withdraw, ECF No. 79.
     6
       Default, ECF No. 90 (entering default against Global). The Bureau is separately moving
24   for a default judgment against Global for the same conduct addressed in this motion and
25   on Counts IV and V and is seeking the same relief against both Defendants.
     7
       Bureau’s Statement of Undisputed Facts (UF) at ¶ 48.
26   8
       UF ¶¶ 1, 12.
     9
27     UF ¶ 2.
     10
        UF ¶ 1.
28
                                                Page 2               Case No. 15-cv-02440-GPC-AHG
                                                                     Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2194 Page 9 of 33



1    solicitations in 2016. 1110F




2               Defendant Aria is the owner, CEO, and registered agent of Global; he was also
3    represented in Global’s corporate filings as the President and CEO of Global’s two
4    fictious identities: CFA and SFRC. 12 Before forming Global, Aria had no substantive
                                                  1F




5    work experience in or knowledge of the financial aid industry. 13 Aria ran and oversaw
                                                                           12F




6    every aspect of his company’s financial and business operations; in his words, Aria was
7    “in charge of the entire company.” 14 Aria appears to have spent much of the proceeds
                                            13F




8    from Global’s business on personal expenses unrelated to the business. 15 Because Global
                                                                                      14F




9    acted almost entirely through Aria and all of the conduct addressed herein was
10   undertaken by both Defendants, their conduct is addressed jointly herein for clarity.
11        II.      Defendants’ Solicitations Used Deceptive Language to Induce Consumers
12                 to Pay for Student Financial Advisory Services
13              Defendants’ solicitation packets contained the following: a letter offering a
14   financial aid “program” in exchange for a $59-$78 fee (the fee varied depending on the

15   year); a “Student Aid Profile Form” that required the recipient to provide detailed
16   information about the prospective student and their family; and a return envelope. 16          15F




17   Between January 2011 and October 2015, Aria mailed these packets to millions of
18   graduating high school seniors, enrolled college students, and their families. 17 Aria  16F




19   identified prospective customers by purchasing lists of student information from third-
20   party marketing firms. 18 Packets mailed in 2011 indicated they were from CFA; those
                                    17F




21   mailed in 2012 and later indicated they were from SFRC. 19 In these solicitations,
                                                                    18F




22
     11
23      UF ¶¶ 1, 9.
     12
        UF ¶ 3.
24   13
        UF ¶ 5.
     14
25      UF ¶¶ 6, 7.
     15
        UF ¶ 67.
26   16
        UF ¶ 13, 15, 18.
     17
27      UF ¶ 13, 14.
     18
        UF ¶ 16.
28   19
        UF ¶¶ 1, 25.
                                                       Page 3     Case No. 15-cv-02440-GPC-AHG
                                                                  Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2195 Page 10 of 33



1    Defendants misrepresented (1) that they provided “a program” through which consumers
2    could apply for financial aid or through which Defendants would apply for financial aid
3    on consumers’ behalf; (2) that they conducted extensive searches to target or match
4    individual consumers with particular financial aid opportunities; and (3) that consumers
5    would lose their opportunity to receive aid unless they fill out Defendants’ application
6    and paid by the specified deadline.
7         A. Defendants’ Solicitation Packet Promised Consumers a “Program” Through
8            Which Consumers Could Apply for Financial Aid or Defendants Would
             Apply for Financial Aid on Their Behalf
9
            Defendants’ solicitation letter repeatedly referred to their product as a “program.” 20        19F




10
     In addition to a prominent description of the product as a program in the text of the letter,
11
     Defendants’ solicitation packets referenced their supposed “program” in the letter’s
12
     signature block; in a footnote appended to a table prominently listing the college attended
13
     by the student and a purported student profile number; in the title of the section of the
14
     Student Aid Profile form instructing the consumer to certify her answers; in the return
15
     address on Defendants’ envelope; and on the back of the envelope Defendants used to
16
     mail the packets. 21
                       20F




17
            Defendants’ solicitation materials indicated to consumers that responding would
18
     enroll them in the “program” and suggested that by doing so they would be applying for
19
     or taking a step in the process of applying for, financial aid. 22 The 2014-2015 version of
                                                                    21F




20
     the letter, for example, stated that students should return the form “to proceed with the
21
     2014-2015 Student Financial Resource Center (SFRC) program and apply for the
22
23
24   20
        UF ¶¶ 19; SJX 23 ¶¶ 4-12.
     21
25      UF ¶¶ 19 25; SJX 23 ¶¶ 4-12.
     22
        UF ¶¶ 18, 19; SJX 23 ¶¶ 4-12. Defendants also referred to their product as a “financial
26   aid package.” UF ¶¶ 18, 37; SJX 8 Barrieau Decl. at 825 (penultimate sentence of
27   Section VI), 832 (“2014-2015 Financial Aid Package”). Some consumers expected that
     returning the enclosed form would lead Defendants to send actual financial aid. UF ¶ 34.
28
                                               Page 4          Case No. 15-cv-02440-GPC-AHG
                                                               Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2196 Page 11 of 33



1    maximum merit and need-based financial aid programs.” 23 Defendants’ letter also
                                                               2F




2    prominently discussed other, actual financial aid programs. 24 The letter Defendants used,
                                                                      23F




3    for example, referenced three federal financial aid programs in bold, italicized type: Pell
4    Grants, the Federal Supplemental Educational Opportunity Grant (FSEOG), and Work
5    Study.25 But Defendants’ letter did not explain that its “program” had nothing to do with,
           24F




6    and was entirely unlike, these programs, which provide money directly to students. 26        25F




7    Consumers reading the letter were likely to—and did—believe that Defendants’ program
8    was similar to these financial aid programs. 27    26F




9          Defendants referred throughout their solicitation materials to consumers’
10   opportunity to “apply” for financial aid, 28 indicating that by responding consumers would
                                              27F




11   be applying, or least taking a step in the process of applying. The materials instructed
12   students to “apply early”—that is, respond early to the solicitation. 29 Defendants even
                                                                            28F




13   used “apply” in their phone number: “1-888-730-APPLY.” 30 Defendants’ solicitation
                                                                    29F




14   materials also referred to “processing” students’ responses, including through a supposed
15   “Processing Division.” 31 Defendants’ materials described the steps taken to “process”
                            30F




16   applications and some indicated that the “process” took four to six weeks. 32 These
                                                                                      31F




17   references reinforced the impression that by responding to the offer consumers would be
18   applying for financial aid available through Defendants’ program. For example, one
19   consumer interpreted this language to mean that “the payment was for some sort of
20
21
     23
        UF ¶ 18; SJX 25 at 19; SJX 23 ¶ 10.
22   24
        UF ¶ 19; SJX 23 ¶ 9.
     25
23      UF ¶ 19; SJX 23 ¶ 9; SJX 25 at 001, 007, 013, 019, 025; see also UF ¶ 32-33.
     26
        UF ¶ 19; SJX 25; SJX 23 ¶¶ 7-11.
24   27
        UF ¶¶ 31, 34; see UF ¶ 25.
     28
25      UF ¶ 18; SJX 25; SJX 23 ¶¶ 8, 10.
     29
        UF ¶ 18; SJX 25 at 15.
26   30
        UF ¶¶ 18; SJX 25 at 7, 13, 19, 25; see also SJX 25 at 1 (“1-888-4-APLY-NOW”).
     31
27      UF ¶¶ 18, 27; SJX 25; SJX 23 ¶ 13.
     32
        UF ¶¶ 18, 27; SJX 25; SJX 23 ¶ 13, 14.
28
                                                    Page 5    Case No. 15-cv-02440-GPC-AHG
                                                              Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2197 Page 12 of 33



1    financial aid application processing.”33 Another consumer noted that the name Student
                                                      32F




2    Financial Resource Center—“sounded like an official office for processing aid
3    applications.” 34
                    3F




4           Bolstering the impression that Defendants’ “program” applied for financial aid on
5    the consumer’s behalf, Defendants’ letters also incorporated the name of the student’s
6    college or university, when that information was available, and listed a nine digit “student
7    profile number” as displayed below. 35     34F




8
9
10   When students’ letters contained their schools’ names, it created the impression that the

11   letters originated from or were associated with the students’ schools’ financial aid
12   offices. 36 The profile number also gave “the impression that this application was an
             35F




13   official, credible, and legitimate student financial aid application.” 37 Defendants also used
                                                                                         36F




14   the return address “777 Campus Commons Rd.” on the front and back of the solicitation

15   envelopes, which despite incorporating the word “campus” is actually a virtual office that
16   forwarded mail to a mailbox near Aria’s house.38                37F




17          Defendants also used a seal throughout the solicitation package, including as a
18   watermark on the solicitation letter. 39 As shown below, the seal shares features with seals
                                          38F




19   used by the Department of Education and commonly used by colleges and universities.
20   Like the SFRC seal, the seal from the Department of Education contains two concentric

21
     33
        UF ¶ 34; SJX 14, Lilly Decl. ¶ 4.
22   34
        UF ¶ 34; SJX 18, Senat Decl. ¶ 3.
     35
23      UF ¶ 20 (letters include name of student’s college or university); see also UF ¶ 16, 17
     (student information provided by third-party marketing firms); UF ¶ 20; SJX 14 Lilly
24   Decl. at 034 (displaying the image). The student’s profile number and college attended
25   were also included in the footer of the solicitation letter. Id.
     36
        UF ¶¶ 20, 31.
26   37
        SJX 11, Coffer Decl. ¶ 3.
     38
27      UF ¶ 26; SJX 23 ¶ 22.
     39
        UF ¶ 21; SJX 25 at 009, 011-012 (template showing seal); SJX 23 ¶ 20-21.
28
                                                            Page 6         Case No. 15-cv-02440-GPC-AHG
                                                                           Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2198 Page 13 of 33



1    circles that feature the organization’s name stretched inside the exterior circle and a
2    picture in the center of the inner circle incorporating leaves. The SFRC seal also
3    contained an eagle, an image commonly used in the seals of federal government agencies.
4
5
6
7                                                                                             40
                                                                                            39F




8
     The seals of schools attended by the consumers who received Defendants’ solicitation
9
     letters, such as, for example, North Carolina State University and the Santa Fe College,
10
     often used similar formatting and featured images associated with knowledge and higher
11
     learning. Defendants’ seal increased the likelihood that consumers would think the
12
     solicitation was affiliated with the student’s school or a government agency—in the
13
     words of one consumer: the seal “was particularly official-looking and seemed like it was
14
     from the Department of Education or [the student]’s University.” 41 Defendants admit
                                                                          40F




15
     they were not actually associated with any school or government agency. 42      41F




16
          B. Defendants’ Solicitation Packet Promised to Conduct Extensive Searches to
17
             Target or Match the Recipient with Particular Financial Aid Opportunities
18          Defendants promised to “match” or “target” students with specific scholarships or
19   financial aid available to them based on their individual characteristics. For example,
20   Defendants’ solicitation letters sent between 2015 and 2016 promised to “conduct[]
21   extensive searches to match student’s qualifications and background” to financial aid
22   programs. 43 And the letters sent between 2011 and 2015 stated that Defendants would
                42F




23   “strive to provide as many targeted financial aid opportunities as possible to each and
24
25
     40
        UF ¶ 21.
26   41
        SJX 7, Amendola Decl. ¶ 3; see also UF ¶ 31.
     42
27      UF ¶ 44.
     43
        UF ¶ 18; SJX 25 at 026 (top box, second sentence).
28
                                              Page 7          Case No. 15-cv-02440-GPC-AHG
                                                              Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2199 Page 14 of 33



1    every student, regardless of his/her financial status or academic performance.” 44                  43F




2    Defendants’ website, which was flagged for consumers on every page of the solicitation
3    letter and both sides of the envelope, promised Defendant would conduct: “precise
4    extensive research to match each student’s qualification and background to available free
5    merit and need-based financial aid programs.” 45 These representations were likely to—
                                                                4F




6    and did—make consumers think that Defendants “would match [the student]’s
7    qualifications to particular student financial aid opportunities that were appropriate for
8    [the student]” and that Defendants “would conduct an individualized search of financial
9    aid opportunities for [the student].” 46
                                           45F




10         The solicitation packet also included a two-page “Student Aid Profile Form” that
11   asked for a large amount of personal information of the kind that might be needed to
12   target specific scholarships. 47 The form requested the applicant’s date of birth, marital
                                  46F




13   status, grade point average, educational goals, racial and ethnic background, work
14   history, and involvement in clubs, religious organizations and sporting activities, and also
15   the applicant’s parents’ occupation and employer, highest level of school completed, and
16   military status and affiliation, if any. 48 At the end of the form, the “preparer” was
                                                 47F




17   required to certify with their dated signature that “all of the information on this form is
18   true and complete to the best of my knowledge.” 49 In the words of one consumer who
                                                                     48F




19   completed the form seeking financial aid for their daughter, the detailed information
20   requests “bolstered my impression that SFRC would provide individualized assistance to
21   my daughter.” 50 But Defendants did not provide responses that were specifically targeted
                    49F




22
     44
23      UF ¶ 18; SJX 25 at 004, 010, 016, 022, 028 (certification section, penultimate
     sentence); see also UF ¶ 29.
24   45
        UF ¶ 24; see also SJX 22 ¶ 4.
     46
25      SJX 10, Chandler Decl. ¶ 5; SJX 9, Biesiada Decl. at ¶ 5; see also UF ¶ 35.
     47
        UF ¶ 22.
26   48
        Id.
     49
27      UF ¶¶ 22, 23.
     50
        SJX 7, Amendola Decl. ¶ 5; see also UF ¶ 35.
28
                                                       Page 8              Case No. 15-cv-02440-GPC-AHG
                                                                           Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2200 Page 15 of 33



1    to the consumer; instead, where they responded at all they provided only a photocopied
2    booklet of publicly available contact information for scholarships. 51     50F




3         C. Defendants’ Solicitation Letter Told Consumers They Would Lose Their
4            Opportunity to Receive Student Financial Aid Unless They Filled Out the
             Application and Paid Defendants by a Specified Deadline
5
            Defendants’ solicitation contained a “filing deadline” and due date in the top right-
6
     hand corner of the solicitation letter similar to the image below. 5251F




7
8
9
10   The letter’s fourth paragraph re-stated the deadline in bolded and underlined text and the
11   subsequent paragraph stated that “not all financial aid funds will be available” after the
12   deadline. 53 The “filing deadline” was reiterated at the top of the instruction page. 54
               52F                                                                               53F




13   Consumers were likely to, and some did “believe[] that [they] could lose out on getting
14   additional merit or need-based financial aid if [they] did not respond by the filing
15   deadline.” 55 But Defendants have admitted that the “filing deadline” did not represent any
                     54F




16   actual deadline for federal financial aid, nor was it based on any other financial-aid
17   application. 56       5F




18        D. Defendants’ Solicitations were Likely to Induce Consumers to Pay Fees to
19           Enroll in Defendants’ Program
20          Between 2011 and October 2015, at least 76,000 consumers who received
21   Defendants’ solicitations paid a total of $4,783,064 in fees to Defendants to apply for
22
23
24   51
        See infra Sections III.A and III.B.
     52
25      UF ¶¶ 18, 28; SJX 23 ¶ 15.
     53
        Id.
26   54
        Id.
     55
27      SJX 17 Sanjurjo Decl. ¶ 5; see also UF ¶ 36.
     56
        UF ¶ 29.
28
                                               Page 9           Case No. 15-cv-02440-GPC-AHG
                                                                Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2201 Page 16 of 33



1    enrollment in Defendants’ “program.” 57 56F




2         III.   Defendants Did not Deliver on the Promises in the Solicitation Letter
3            A. Defendants Did not Provide a Financial Aid Program
4            By their own admission, Defendants did not provide consumers with financial aid
5    or apply for financial aid on behalf of consumers. 58 As described, some consumers who
                                                             57F




6    enrolled in Defendants’ program received a booklet that contained general, publicly-

7    available advice about applying for financial aid and some contact information about

8    widely-available scholarships copied from websites, books, and other publications; 59             58F




9    other consumers received nothing at all. 60   59F




10           B. Defendants Did not Conduct Searches to Target or Match Consumers with
11              Particular Financial Aid Opportunities
             The undisputed facts show that Defendants did not “match” consumers with
12
     individualized opportunities, nor did they “target” any student financial aid on behalf of
13
     consumers. 61 Dozens of consumers reported receiving nothing at all. 62 Consumers who
14
                  60F                                                               61F




     received Defendants’ booklets were surprised to find that they were mostly copies of
15
     information from other sources: Consumers described the booklets as “black and white
16
     photocopies bound by staples” and noted that they “could have easily been made with a
17
     copy machine and stapler.” 63 Moreover, with a single exception, the booklets did not
18
                                  62F




     include the scholarships’ specific application deadlines. 64
19
                                                                   63F




             In written discovery responses and in his deposition, Aria stated that the booklets
20
21
22   57
        UF ¶ 65; see UF ¶¶ 15, 64. Defendants sent the solicitations at issue in this case to
23   more than 3.9 million consumers. UF ¶ 14.
     58
        UF ¶¶ 40, 42, 43; see generally UF ¶ 37, 42.
24   59
        UF ¶¶ 39, 42, 45-48; SJX 23 ¶ 35-43.
     60
25      UF ¶ 38.
     61
        UF ¶¶ 39, 41.
26   62
        UF ¶ 38.
     63
27      SJX 19 Smith Decl. ¶ 10; SJX 8 Barrieau Decl. ¶ 12; see generally UF ¶ 46.
     64
        UF ¶ 41; SJX 23 ¶ 37.
28
                                                   Page 10         Case No. 15-cv-02440-GPC-AHG
                                                                   Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2202 Page 17 of 33



1    were created at “a group level” 65 rather than individually tailoring the booklet to
                                     64F




2    information provided by students. Booklets sent between 2011 and 2014 contained very
3    little variation. 66 They began with 20 pages of introductory material and scholarship
                    65F




4    advice, such as providing a “Basic Financial Aid Overview” and advice about “How to
5    Ask for Recommendation Letter,” then included 25 to 35 pages of information about
6    scholarships that were purportedly available to all students, followed by a 6-page section
7    listing scholarship information for various minority groups (included without regard to
8    whether the student had indicated that he or she was a member of any minority group). 67               6F




9    Booklets sent in the 2014-2015 and 2015-2016 cycles in some instances also contained
10   additional information relating to athletic scholarships, scholarships for students with an
11   interest in life sciences or pre-professional careers, or scholarships for military-affiliated
12   students. 68 These categories of information were not provided to all consumers who
              67F




13   identified applicable characteristics on their form, however. 6968F




14         Aria represented in discovery that he did not keep records of the booklets sent to
15   consumers and he could not produce any examples of the actual booklets that were
16
17
18   65
        UF ¶ 45.
     66
19      SJX 23 ¶¶ 35-43 (summarizing booklet contents); UF ¶¶ 39, 52.
     67
        UF ¶¶ 39, 52; SJX 23 ¶ 38. The scholarship information included the name, contact
20   information, and a brief description of each scholarships. UF ¶ 49; see SJX 7 Amendola
21   Decl. at 748; SJX 8 Barrieau Decl. at 832; SJX 10 Chandler Decl. at 927; SJX 17
     Sanjurjo Decl. at 049; SJX 19 Smith Decl. at 153 (booklets).
22   68
        UF ¶¶ 39, 53, SJX 7 Amendola Decl. at 748; SJX 17 Sanjurjo Decl. at 049.
     69
23      For example, a white male consumer from Vermont designated in the form he filled out
     for the 2014-2015 academic cycle his gender, race, home state, that his parents served in
24   the military, and possible majors of graphic design and computer science. UF ¶ 47, SJX
25   23 ¶ 41. But the booklet he received did not list relevant military or career scholarships. It
     did, however, contain an entire section of scholarships for non-white applicants. And
26   while it contained nine pages of state-based contact information, none of this information
27   was for the consumer’s home-state of Vermont. Id. A Kentucky consumer received an
     identical booklet, except for the name listed on the booklet. Id., SJX 23 ¶ 40.
28
                                               Page 11          Case No. 15-cv-02440-GPC-AHG
                                                                Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2203 Page 18 of 33



1    mailed to consumers.70 During discovery, the Bureau sought to confirm what was
                           69F




2    included in the booklets Defendants purportedly sent to consumers enrolled in their
3    program, and how, if at all, these booklets were tailored to students based on their
4    responses to Defendants’ solicitations. 71 Aria refused to answer these questions on Fifth
                                                   70F




5    Amendment grounds. 72 Accordingly, in Section V.B below, the Bureau seeks an adverse
                                 71F




6    inference regarding the information included in Aria’s booklets.
7           C. The Deadlines Identified in Defendants’ Booklets Did Not Correspond to
8              Any Real Deadline Associated With Any Financial Aid Opportunity
9           Aria conceded that the “filing deadline” in Defendants’ solicitation letters did not

10   represent any actual deadlines for federal financial aid. 73  72F




11        IV.   Consumers have complained extensively about Defendants’
12              misrepresentations
            Hundreds of consumers complained about Defendants’ misrepresentations to state
13
     and federal government agencies. 74 In response to complaints from an Iowa consumer,
14
                                             73F




     the Iowa Attorney General’s Office took action based on Defendants’ solicitation
15
     package discussed above. 75 It imposed a state-wide ban on advertising or marketing of
16
                                       74F




     any nature by Defendants and required Defendants to pay a $25,000 fine. 76 From January
17
                                                                                                75F




     2011 to September 2015, consumers made 230 complaints about Defendants that were
18
     collected in the Federal Trade Commission (FTC)’s consumer complaint database
19
     (Sentinel). 77 Consumers complained that they believed Defendants would apply for
20
                76F




     financial aid on their behalf, help them apply for financial aid, or provide tailored
21
22
     70
23      UF ¶ 50.
     71
        UF ¶ 48; SJX 6.
24   72
        Id.
     73
25      UF ¶¶ 29, see generally UF ¶ 30.
     74
        UF ¶¶ 54-55.
26   75
        UF ¶ 55.
     76
27      UF ¶ 55; SJX 59, Iowa Order.
     77
        UF ¶ 54; see also UF 56.
28
                                                         Page 12         Case No. 15-cv-02440-GPC-AHG
                                                                         Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2204 Page 19 of 33



1    opportunities matched to their specific qualifications and background—and were angry
2    when they received nothing at all or only a thin booklet in return. 78 Consumers also wrote
                                                                           7F




3    that they believed they needed to file by the deadline contained in the letter or risk losing
4    financial aid opportunities.79 They also stated that Defendants’ solicitations looked like
                                            78F




5    they originated from an entity affiliated with a government agency or the student’s
6    college, which bolstered their belief that enrollment in the “program” would lead to
7    financial aid. 80
                    79F




8           From January 2008 to October 2015, over 175 consumers also filed complaints
9    about Defendants’ solicitations with the Better Business Bureau (BBB). 81 The BBB   80F




10   withdrew CFA’s accreditation in November 2011 “due to the number of complaints
11   received by the BBB.” 82 Shortly thereafter, Defendants stopped using the CFA name and
                                81F




12   began operating as SFRC. 83 In 2013, the BBB accused Defendants of “deceptive
                                      82F




13   advertising” and “unethical practices” and requested that Defendant “cease the practice of
14   charging consumers for financial aid assistance and sending them only information that is
15   freely available.” 84 Currently the BBB has a warning on their website that Defendant “is
                          83F




16   in current violation of the BBB name and logo policy and has falsely stated BBB
17   membership or referenced the BBB name in an unauthorized manner.” 85 Consumer 84F




18   complaints to the BBB were similar to (and sometimes repetitive of) those in Sentinel. 86             85F




19   There may have been more complaints as well: Aria provided no complaint information
20
21
22   78
        UF ¶¶ 54, 57; SJX 22 ¶ 4; see also UF ¶¶ 34, 35.
     79
23      UF ¶¶ 54, 57; SJX 22 ¶ 4; see also UF ¶ 36.
     80
        UF ¶¶ 54, 57; see also UF ¶ 31.
24   81
        UF ¶ 60.
     82
25      UF ¶ 61; SJX 52.
     83
        UF ¶¶ 1, 4.
26   84
        UF ¶¶ 61-62.
     85
27      UF ¶ 63.
     86
        UF ¶ 60; SJX 23 ¶ 26 (summarizing BBB complaints).
28
                                                  Page 13      Case No. 15-cv-02440-GPC-AHG
                                                               Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2205 Page 20 of 33



1    to the Bureau in response to discovery requests, asserting that he did not keep it. 87 And     86F




2    Defendants sometimes required consumers who sought a refund to remove the
3    complaints they filed with the BBB before refunding consumers. 88          87F




4                    Consumers also complained to colleges and universities, many of which posted
5    public warnings calling what Defendants offered a “scam.” 89 For example, the University
                                                                        8F




6    of Minnesota Financial Aid Office’s website post titled its warning: “Current SCAM
7    Letter Being Sent to Students and Families.” 90 The post included the solicitation letter at
                                                            89F




8    issue here and reminded students that “Any group requesting money to be considered for
9    financial aid is scamming you.” 91 North Carolina State University posted an article titled:
                                             90F




10   “Don’t Get Scammed!” with a similar warning, referring to Defendants’ solicitation
11   letter. 92 At least 21 schools warned students about Defendants’ services on their websites
               91F




12   or through news articles. 93     92F




13
14                                                 LEGAL ARGUMENT
15        V.            The Bureau is Entitled to Summary Judgment on Counts I – III
16        A. Legal Standard for Summary Judgment
17                   Summary judgment should be granted if “there is no genuine dispute as to any
18   material fact and the movant is entitled to judgment as a matter of law.” 94 Once the
                                                                                         93F




19   Bureau has made a prima facie case for summary judgment, Defendants cannot rely on
20   general denials but must designate “specific facts” showing that there is a genuine issue
21
22
     87
23      UF ¶ 66.
     88
        Id.
24   89
        UF ¶ 58; SJX 29-51 (college advisories); SJX 23 ¶ 28.
     90
25      UF ¶ 59; SJX 39, Morris Advisory; SJX 23 ¶ 28.
     91
        Id.
26   92
        Id.; SJX 40, NC State Advisory; SJX 23 ¶ 28.
     93
27      UF ¶ 58; SJX 29-51 (college advisories); SJX 23 ¶ 28.
     94
        Fed. R. Civ. P. 56(c); see UF ¶¶ 10, 11 (admitting jurisdiction and venue).
28
                                                      Page 14       Case No. 15-cv-02440-GPC-AHG
                                                                    Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2206 Page 21 of 33



1    for trial. 95 “Where the record taken as a whole could not lead a rational trier of fact to
              94F




2    find for the non-moving party, there is no genuine issue for trial.” 96 95F




3         B. The Bureau Is Entitled to Adverse Inferences Against Aria
4           As this Court has previously noted, courts may draw adverse inferences against
5    parties asserting their Fifth Amendment privilege against self-incrimination. 97 Courts in
                                                                                            96F




6    this Circuit have done so where (1) there is a substantial need for the information; (2)
7    there is not another less burdensome way of obtaining that information, and (3) there is
8    independent evidence of the fact about which the party refuses to testify. 98 When these
                                                                                      97F




9    factors are present and the court draws an adverse inference against a defendant, the
10   burden shifts to the defendant to prove otherwise. 99
                                                         98F




11          The Bureau sought additional information about the content and customization of
12   the booklets Defendants provided to consumers in discovery from Defendants. As noted
13   above, despite the Bureau’s repeated attempts to discover this information, Defendants
14   refused to provide any booklets or the information contained within the booklets that
15   were actually sent to consumers. 100 The Bureau also asked Aria in his deposition about
                                       9F




16
17
     95
         Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).
18   96
         Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal
19   citations omitted). If the non-moving party’s claim is implausible in light of the facts
     presented, that party bears a greater burden of producing even more compelling evidence
20   than would otherwise be required to defeat a summary judgment motion. Cal. Arch. Bldg.
21   Products, Inc. v. Franciscan Ceramics, Inc., 818 F.2d 1466, 1468 (9th Cir. 1987).
     97
         Order Granting Stay, ECF No. 34 at 6; see also Nationwide Life Ins. Co. v. Richards,
22   541 F.3d 903, 911 (9th Cir. 2008); Doe ex rel. Rudy-Glanzer v. Glanzer, 232 F.3d 1258,
23   1264 (9th Cir. 2000); SEC v. Colello, 139 F.3d 674, 677-78 (9th Cir. 1998); SEC v.
     Strategic Global Invs., Inc., 262 F. Supp. 3d 1007, 1023 (S.D. Cal. 2017) (citing Colello).
24   98
         Nationwide Life Ins. Co., 541 F.3d at 912 (quoting Glanzer, 232 F.3d at 1265).
     99
25       Colello, 139 F.3d at 678 (affirming district court’s application of an adverse inference
     against defendants at summary judgment based on invocation of Fifth Amendment
26   privilege and separate independent evidence, shifting burden to defendant to show that he
27   had a legitimate claim to funds in his possession).
     100
         See UF ¶ 51.
28
                                               Page 15          Case No. 15-cv-02440-GPC-AHG
                                                                Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2207 Page 22 of 33



1    the customization and content of the booklets provided to consumers, and he refused to
2    answer, asserting his Fifth Amendment privilege against self-incrimination. 101 The  10F




3    Bureau has obtained independent evidence of the content and customization of the
4    booklets from consumers, as described above in Section II.B & III.B. Accordingly, the
5    Bureau asks the Court to make two related adverse inferences: (1) that between 2011 and
6    2014 Aria sent consumers booklets with the information listed in the categories in UF ¶
7    52; and (2) after 2014, Aria likewise sent booklets with only information in the categories
8    listed in UF ¶ 53 to consumers. 102
                                      10F




9          C. Defendants are Subject to the CFPA and Liable for Violations of It
10           Under Section 5536(a)(1)(B) of the CFPA, it is unlawful for any covered person to
11   engage in any deceptive practice. 103 A “covered person” is “any person that engages in
                                            102F




12   offering . . . a consumer financial product or service,” which includes “financial advisory
13   services.” 104 Financial advisory services include “advising” on “individual financial
                 103F




14   matters or relating to proprietary financial products or services.” 105
                                                                           104F




15           Defendants’ solicitation offered to advise on the “individual financial matters” of
16   student financial aid assistance and “relating to proprietary financial products or
17   services,” namely Defendant’s proprietary “program,” which offers student financial aid
18   assistance. 106 As discussed in Section II.B, the “Student Aid Profile Form” in
                        105F




19   Defendants’ solicitation packet asked for detailed information about the student and
20   parents. The solicitation offered to use that information to target and match students with
21   individualized scholarship opportunities in exchange for a fee. Even Defendants’ name
22   choices “College Financial Advisory” and “Student Financial Resource Center”
23
24   101
         UF ¶ 48; see generally UF ¶ 50.
     102
25       UF ¶¶ 52, 53.
     103
         12 U.S.C. § 5536 (a)(1)(B); CFPB v. Gordon, 819 F.3d 1179, 1192 (9th Cir. 2016).
26   104
         12 U.S.C. §§ 5481(6)(A), (15)(A)(viii), (19).
     105
27       12 U.S.C. § 5481(15)(A)(viii).
     106
         E.g., UF ¶ 2; UF ¶ 25; SJX 23 ¶¶ 4-12; see Section II.A.
28
                                                   Page 16      Case No. 15-cv-02440-GPC-AHG
                                                                Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2208 Page 23 of 33



1    suggested to consumers that Defendants were entities that offered advice on financial aid.
2    Consumers believed that Defendants “would be like a financial aid counselor at a
3    school,” and that they were “applying and paying for a specific financial aid program that
4    included targeted searches for financial aid opportunities.” 107 Global and Aria are
                                                                   106F




5    therefore covered persons under the CFPA.
6            Aria is also subject to the CFPA because he is a “related person” to Global. A
7    “related person” is any director, officer, or employee charged with managerial
8    responsibility for, or a controlling shareholder of, or an agent for, a covered person. 108       107F




9    Here, Aria is a related person because he held every leadership role in Global and made
10   or oversaw all business decisions for the entity. 109 As the sole owner of Global, Aria has
                                                         108F




11   also personally profited from the business practices that are at issue in this case. 110   109F




12   Because he is a “related person” he is, by operation of law, a “covered person” and is
13   liable for Global’s violations of the CFPA. 111
                                                  10F




14         D. Defendants’ Deceptive Practices Violated the CFPA
15           An act or practice is “deceptive” under the CFPA if (1) there is a representation,
16   omission, or practice that (2) is likely to mislead consumers acting reasonably under the
17   circumstances, and (3) the representation, omission, or practice is material. 112 A 1F




18   representation is deceptive if the overall “net impression” it creates—taken as a whole—
19   is likely to mislead consumers. 113 Proof of actual deception is not required, the standard is
                                      12F




20
21
22   107
         UF ¶¶ 34-35; SJX 13, Lee Decl. ¶ 8; SJX 17, Sanjurjo Decl. ¶ 6.
     108
23       12 U.S.C. § 5481(25)(C).
     109
         UF ¶¶ 3-4, 6-9.
24   110
         UF ¶ 67.
     111
25       12 U.S.C. § 5481(25)(B); see CFPB v. Gordon, 819 F.3d 1179, 1196 (9th Cir. 2016)
     (affirming decision to hold individual and company jointly and severally liable where,
26   like here, individual had control over and approved deceptive marketing materials).
     112
27       Gordon, 819 F.3d at 1192-93.
     113
         FTC v. Cyberspace.Com LLC, 453 F.3d 1196, 1200 (9th Cir. 2006).
28
                                               Page 17          Case No. 15-cv-02440-GPC-AHG
                                                                Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2209 Page 24 of 33



1    instead whether conduct is likely to mislead. 114 Here, Defendants misrepresented (1) that
                                                   13F




2    they provided “a program” through which consumers could apply for financial aid or
3    through which Defendants would apply for financial aid on consumers’ behalf; (2) that
4    they conducted extensive searches to target or match individual consumers with
5    particular financial aid opportunities; and (3) that consumers would lose their opportunity
6    to receive aid unless they applied by the specified deadline.
7          The language and format of Defendants’ solicitation packets are not in dispute. As
8    discussed in Section II.A above, Defendants represented to consumers that they would
9    provide a “program” through which consumers could apply for financial aid or through
10   which Defendants would apply for financial aid on their behalf. 115 Other indicia in
                                                                                14F




11   Defendants’ solicitation packets bolstered the impression that Defendants offered such a
12   program. Defendants used business names to solicit consumers that suggested affiliation
13   with a government program or university financial aid office, 116 and their solicitations
                                                                          15F




14   used formatting, language, and a seal similar to that used by institutions that traditionally
15   provide financial aid, such as the Department of Education. 117 Defendants’ solicitations
                                                                    16F




16   also used terms such as “Processing Center,” “processing fees,” “filing deadline,” and
17   “apply,” which could be interpreted to suggest that Defendants were “processing”
18   financial aid applications or financial aid information to provide to consumers. 118 There is
                                                                                             17F




19   also undisputed evidence that Defendants’ use of the names of students’ colleges or
20   universities when that information was known, along with a return address of “campus
21   commons” and an official-looking seal, caused numerous students to think the letters
22
     114
23       FTC v. AMG Capital Mgmt., LLC, 910 F.3d 417, 422 (9th Cir. 2018) (proof of actual
     deception not required).
24   115
         UF ¶¶ 15, 18-19; SJX 23 ¶ 4-12;
     116
25       UF ¶¶ 1, 18; SJX 25; see UF ¶ 31.
     117
         UF ¶¶ 18-19, 21, 25, 27-28; ¶ SJX 25; see UF ¶ 31.
26   118
         UF ¶¶ 27-28; SJX 23 ¶¶ 13-15; see UF ¶ 34. Defendants also called the product
27   ultimately provided to consumers a “financial aid package,” further bolstering this
     impression. UF ¶¶ 18, 37.
28
                                              Page 18          Case No. 15-cv-02440-GPC-AHG
                                                               Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2210 Page 25 of 33



1    were sent by their colleges or universities. 119 But by Defendants’ admission, they did not
                                                  18F




2    provide any financial aid to consumers, apply for financial aid on any consumer’s behalf,
3    or offer any “program” beyond the booklet they mailed to consumers. 120            19F




4          As discussed above in Section II.B, the language in Defendants’ letters
5    representing that they conducted extensive searches to target or match consumers with
6    particular financial aid opportunities also is not in dispute. 121 The content and title of the
                                                                         120F




7    “Student Aid Profile Form,”—which solicited personal information and a certification of
8    the veracity of that information—is also not in dispute. 122 The solicitation of this
                                                                12F




9    information suggested that it would inform the service described in the letter—
10   specifically, that Defendants’ program would use the information collected to match
11   consumers with scholarships available to them based on their responses. 123 But, as      12F




12   discussed above in Sections III.B and IV, Defendants never provided any individualized
13   advice, and the booklets Defendants provided did not contain financial aid opportunities
14   tailored to particular students. 124 And Defendants failed to provide many consumers who
                                     123F




15   enrolled in their program with anything at all. 125 124F




16         In discovery, Aria did not deny that Global “did not conduct research to match
17   individual consumers” with scholarships. Instead, Aria stated in written discovery and in
18   his deposition that “the Booklets were designed and created at a group not individual
19   level.” 126 When the Bureau asked Aria to define “group level,” he invoked his Fifth
            125F




20
21
22   119
         UF ¶¶ 16, 17, 20, 21, 26, 31-33, 58-59. Actual deception is not required to establish
23   deceptive conduct. AMG Capital Mgmt., 910 F.3d at 422.
     120
         UF ¶¶ 37, 40, 42, 43.
24   121
         UF ¶ 18; SJX 25.
     122
25       Id.
     123
         See UF ¶ 35.
26   124
         See supra Sections III.B and IV.
     125
27       See supra Sections III.A and III.B.
     126
         SJX 2 at 13:26-28; SJX 6, Dep. at 51:22-25; UF ¶ 45.
28
                                               Page 19                Case No. 15-cv-02440-GPC-AHG
                                                                      Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2211 Page 26 of 33



1    Amendment privilege. 127 That the booklets Defendants provided were not individualized
                            126F




2    or targeted to specific students is thus not actively disputed by the Defendants. Aria’s
3    vague statement that the booklets were differentiated by “group,” while refusing to
4    explain what that means or provide evidence of this characterization, appears to be an
5    unsubstantiated general denial. 128 If the Court grants the Bureau’s request for an adverse
                                     127F




6    inference, then the content of booklets provided to consumers between 2011 and 2014,
7    and later, between 2014 and 2016, are indisputable. And even if Aria’s vague statement is
8    credited, booklets created at a “group level” are not the individualized financial aid
9    opportunities as represented in the solicitation letter. And Defendants’ booklets
10   indisputably did not provide consumers with essential information about scholarships,
11   including whether the scholarships were still open for application and when applications
12   were due. 129
               128F




13         Finally, as discussed in Section II.C, Defendants’ letters represented that
14   consumers would miss out on opportunities to receive aid unless they filled out
15   Defendants’ application and paid by a specified deadline. 130 Defendants’ inclusion of a
                                                                 129F




16   “filing deadline,” often bolded and underlined in the solicitation letter, is not in dispute.
17   That Defendants’ letters informed consumers that they “must” meet the deadline unless
18   “special circumstances” applied and threatened that late applications would suffer
19   because “not all financial aid funds will be available” is also undisputed. But, as
20   discussed in Section III.C, Defendants admit that the “deadline” in the letter was “not any
21   actual deadline for federal student aid” and instead was invented by Defendants. 131      130F




22         A misrepresentation is material if it “involves information that is important to
23
24   127
         UF ¶ 48.
     128
25       Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986) (nonmoving party must designate
     specific facts showing a genuine issue).
26   129
         UF ¶ 41.
     130
27       See supra Section II.C.
     131
         UF ¶ 29; see also UF ¶ 30.
28
                                               Page 20         Case No. 15-cv-02440-GPC-AHG
                                                               Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2212 Page 27 of 33



1    consumers and, hence, is likely to affect their choice of, or conduct regarding, a
2    product.” 132 It is well-established that express claims contained in solicitations are
                     13F




3    presumed material. 133 Similarly, implied claims that are designed to induce a decision are
                               132F




4    presumed to be material, 134 and can be deceptive even where the statement is literally
                                      13F




5    true. 135 Defendants’ representations in the solicitation packets describing the “program”
           134F




6    offered, indicating that it would be individually tailored, and stating a deadline are
7    material because each describes a core aspect of the “financial aid program” to be
8    provided in exchange for the fee.
9                 And while actual deception need not be proven to establish materiality, 136 it is
                                                                                                  135F




10   instructive. As discussed in Sections III and IV, the attached consumer declarations,
11   consumer complaints to the FTC and BBB, numerous college and university advisories,
12   and the actions of the BBB, and the Iowa Attorney General demonstrate that hundreds of
13   people and many organizations found the same solicitations misleading. 137 They also 136F




14   show that the representations in the solicitation letters were material. Consumers
15   repeatedly complained that they applied to Defendants’ “program” based on the letter’s
16
     132
17       FTC v. Cyberspace.Com LLC, 453 F.3d 1196, 1201 (9th Cir. 2006).
     133
         See FTC v. Pantron I, Corp., 33 F.3d 1088, 1095-96 (9th Cir. 1994) (express claims
18   presumed material).
     134
19       See Kraft, Inc. v. FTC, 970 F.2d 311, 314, 322-23 (7th Cir. 1992) (implied claims
     designed to induce purchase are material); Cyberspace.Com, 453 F.3d at 1201
20   (misleading impression created by a solicitation is material); FTC v. Stefanchik, No. C04-
21   1852, 2007 WL 1058579, at *5 (W.D. Wash. April 3, 2007), aff’d 559 F.3d 924 (9th Cir.
     2009) (“Implied claims are presumptively material where there is evidence that the seller
22   intended to make the claim go to the heart of the solicitation or the characteristics of the
23   product or service offered.”).
     135
         See, e.g., FTC v. Stefanchik, 559 F.3d 924, 928 (9th Cir. 2009); Cyberspace.com, 453
24   F.3d at 1200.
     136
25       See, e.g., FTC v. AMG Capital Mgmt., LLC, 910 F.3d 417, 422 (9th Cir. 2018) (actual
     deception not required).
26   137
         See supra Sections III and IV; see FTC v. Cyberspace, No. COD-1806, 2002 WL
27   32060289, at *3 n.5 (W.D. Wash. July 10, 2002), aff’d 453 F.3d 1196 (9th Cir. 2006)
     (consumer complaints admissible to show truth of matters asserted).
28
                                                    Page 21          Case No. 15-cv-02440-GPC-AHG
                                                                     Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2213 Page 28 of 33



1    representation that Defendants would provide financial aid or apply for financial aid on
2    consumers’ behalf. 138 Consumers also complained that they applied because they
                         137F




3    believed Defendants would provide targeted financial aid opportunities based on
4    individualized searches for consumers based on representations in the letter. 139 And  138F




5    consumers complained that they applied because they worried that if they did not apply
6    before the filing deadline they would lose out on valuable financial aid opportunities. 140        139F




7          Further, the undisputed evidence in Sections II & III establishes that Defendants’
8    representations were likely to mislead consumers acting reasonably under the
9    circumstances. It is presumptively reasonable for a consumer to rely on an express claim
10   made by a marketer, 141 and consumers’ reliance on implied claims is also presumptively
                                140F




11   reasonable where the seller’s false claims go to the heart of the solicitation or the
12   characteristics of the product or service offered. 142 Here, the heart of the solicitation is the
                                                         14F




13   substance of Defendants’ financial aid program (i.e., what Defendants would actually
14   provide) and whether students had to apply by the deadline or risk losing aid. Defendants
15   made three misrepresentations in their solicitation: (1) that they offered a “program”
16   through which consumers could apply for financial aid or through which Defendants
17   would “apply for the maximum merit and need-based financial aid programs” on behalf
18   of consumers; (2) that their program would provide “targeted financial aid opportunities”
19   or “conduct extensive searches to match students’ qualifications and background to
20   financial aid programs;” and (3) that consumers “must” send their applications in by the
21
22
     138
23       UF ¶¶ 34, 57; see also supra Section IV.
     139
         UF ¶¶ 35, 57; see also supra Section IV.
24   140
         UF ¶ 36; see also supra Section IV.
     141
25       FTC v. Five-Star Auto Club, 97 F. Supp 2d. 502, 528 (S.D.N.Y. 2000) (“Consumer
     reliance on express claims is … presumptively reasonable”).
26   142
         FTC v. Figgie Intern., Inc., 994 F.2d 595, 605 (9th Cir. 1993) (“Requiring proof of
27   subjective reliance . . . frustrate[s] the statutory goals . . .”); see Stefanchik, 2007 WL
     1058579 at *5; FTC v. Sec. Rare Coin & Bullion, 931 F.2d 1312 (8th Cir. 1991).
28
                                               Page 22           Case No. 15-cv-02440-GPC-AHG
                                                                 Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2214 Page 29 of 33



1    filing deadline to participate and if forms are late “not all funds will be available.” 143   142F




2    Defendants also used language and formatting similar to that used by the Department of
3    Education and school financial aid offices that bolstered these impressions, further
4    demonstrating that consumers’ reliance was reasonable.
5          E. Restitution, Injunctive Relief, and Penalties against Defendant Aria are
6             Appropriate Here
7             The remedies available under the CFPA include restitution, injunctive relief, and

8    civil money penalties. 144 Courts in this Circuit have found the appropriate measure of
                             143F




9    restitution, in the context of the CFPA, is the full amount lost by consumers, which is the

10   amount paid to Defendants less any refunds. 145 Defendants’ expenses need not be
                                                    14F




11   deducted from a restitution award and restitution need not be limited to defendants’
12   profits. 146 Because the same violative conduct was undertaken by Defendant Aria and
              145F




13   Global, but Global defaulted, the Bureau seeks the same restitution, injunctive relief, and
14   civil money penalties here against Aria and in the default motion against Global and for

15   any restitution, or civil money penalty to be assessed jointly and severally so either party
16   can satisfy it. 147
                     146F




17            The Bureau seeks judgment against Aria for $4,738,028 in restitution to
18
     143
19       See supra Section II; see also UF ¶ 18; SJX 25.
     144
         12 U.S.C. §§ 5565(a)(1) and (2).
20   145
         CFPB v. Gordon, 819 F.3d 1179, 1195 (9th Cir. 2016); see also CFPB v.
21   Siringoringo, No. SACV 14-01155 JVS (AWx) at *6 (C.D. Cal. Oct. 26, 2016); Figgie,
     994 F.2d at 606-607; FTC v. Stefanchik, 559 F.3d 924, 931-932 (9th Cir. 2009).
22   146
         See FTC v. Wells, 385 F. App’x. 712, 713 (9th Cir. 2010) (finding consumer loss “an
23   appropriate measure of restitution under the [FTCA]. . . and a district court need not
     exclude costs incurred in carrying out unfair practices from the restitution order”).
24   147
         See Gordon, 819 F.3d at 1196 (affirming decision to hold individual and company
25   jointly and severally liable for the full amount of sales because, inter alia, the individual
     participated in the deceptive practices or had authority to control them); FTC v.
26   Commerce Planet, 815 F.3d 593, 600 (9th Cir. 2016) (“if an individual may be held
27   personally liable for corporate violations . . . nothing more need be shown to justify
     imposition of joint and several liability for the corporation’s restitution obligations.”).
28
                                               Page 23          Case No. 15-cv-02440-GPC-AHG
                                                                Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2215 Page 30 of 33



1    consumers. This amount is the undisputed sum paid by 76,000 consumers who purchased
2    Defendants “program” based on misrepresentations in Defendants’ solicitation letters,
3    $4,783,064, less $45,036 in refunds from 715 consumers identified by Aria. 148 Any         147F




4    amounts unclaimed by consumers should not revert to Defendants.
5          The Bureau also seeks injunctive relief necessary to protect the public against any
6    future fraud. Specifically, the Bureau seeks to permanently ban Aria from marketing,
7    selling, or providing, or assisting others in the marketing, selling or providing, student
8    financial aid advisory services. A permanent injunction is justified when there is a
9    “cognizable danger of recurrent violation” or some reasonable likelihood of future
10   violations. 149 Here, Defendants’ lengthy history of prior illegal conduct is highly
               148F




11   suggestive of the likelihood of future violations. 150 The Bureau also seeks to prohibit Aria
                                                        149F




12   from making marketing misrepresentations relating to consumer financial products or
13   services and to put various compliance monitoring and reporting provisions in place to
14   ensure compliance with any ban requirements and other permanent injunctive provisions
15   imposed by this Court. 151
                            150F




16         Finally, the Bureau seeks a civil money penalty as authorized by the CFPA. The
17   CFPA provides for three tiers of civil money penalties based on the defendant’s scienter.
18   Each tier sets a maximum penalty for each violation. 152 The statutory maximums are
                                                               15F




19   $1,176,638 per violation if Defendant acted “knowingly,” $29,416 if Defendant acted
20
     148
21       UF ¶ 65; see also UF ¶ 64.
     149
         United States v. W.T. Grant Co., 345 U.S. 629, 633 (May 25, 1953); CFTC v. Co.
22   Petro. Mktg. Group, Inc., 502 F. Supp. 806, 818-819 (C.D. Cal. 1980).
     150
23       SEC v. Murphy, 626 F.2d 633, 655 (9th Cir. 1980). Moreover, Defendant is a
     recidivist, and as discussed in Section IV, the warning on the BBB website’s use of the
24   term “current violation” suggests ongoing conduct. UF ¶ 63; SJX 60, BBB Website.
25   151
         The Bureau stands ready to submit a draft order addressing both the Bureau’s motion
     for default judgment against Defendant Global and its motion for summary judgment
26   against Defendant Aria, or a proposed order addressing only Defendant Aria at the
27   Court’s request.
     152
         12 U.S.C. § 5565(c)(2).
28
                                              Page 24                Case No. 15-cv-02440-GPC-AHG
                                                                     Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2216 Page 31 of 33



1    “recklessly,” and $5,883 otherwise. 153 The Defendants conceded depositing checks from
                                          152F




2    at least 76,000 consumers, for a total of 76,000 violations. 154 Even at the lowest level of
                                                                      153F




3    scienter, the maximum penalty is well over $100,000,000.
4          The CFPA sets forth mitigating factors that the Court should consider when
5    determining the amount of penalties to impose. 155 None of these factors significantly
                                                            154F




6    favors reducing the amount of civil money penalties: Aria has refused to provide an
7    updated and sworn statement about his financial resources, and there is therefore no basis
8    to determine if mitigation is necessary on that basis. Aria has not acted in good faith, as
9    he continued to make misrepresentations until this lawsuit was filed; the gravity of
10   Defendant’s conduct and risks to consumers are significant because Defendant’s actions
11   cost consumers millions of dollars and they preyed on individuals who were seeking
12   assistance to pay for their college educations. Aria is also a recidivist—in 2011 the Better
13   Business Bureau revoked his certification and then in 2015 he entered into a settlement
14   with the Iowa Attorney General’s office banning him from conducting business within
15   state lines based on the same misrepresentations at issue here. Notwithstanding the
16   absence of facts supporting significant mitigation, the Bureau’s position is that a penalty
17   in the full amount authorized by the statute is not necessary to punish the wrongdoing at
18   issue or achieve appropriate deterrence. The Bureau requests that the Court impose civil
19   money penalties against Aria of $10 million.
20
                                                 CONCLUSION
21
22         For the foregoing reasons, the Court should grant summary judgment in favor of

23   the Bureau on its Counts I-III, order injunctive relief and remediation, and require Aria to

24   pay a $10 million-dollar civil penalty.

25
26
     153
27       Id.
     154
         Def.’s Am. Answer, ECF No. 9 at 36:5-6; UF ¶ 65.
28   155
         12 U.S.C. § 5565(c)(3).
                                                  Page 25          Case No. 15-cv-02440-GPC-AHG
                                                                   Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2217 Page 32 of 33



1                                            Respectfully submitted,
2
                                             John C. Wells
3                                            Deputy Enforcement Director
4
                                             James T. Sugarman
5                                            Assistant Litigation Deputy
6                                            /s/ Nina Schichor
7                                            Nina Schichor, MD Bar
                                             (MD Bar Does Not Issue Bar Numbers)
8                                            (E-mail: nina.schichor@cfpb.gov)
                                             (Phone: 202-435-9770)
9                                            Amanda C. Roberson, MN Bar 0398511
                                             Enforcement Attorneys
10                                           Consumer Financial Protection Bureau
11                                           1700 G Street NW
                                             Washington, DC 20552
12                                           Fax: (202) 435-7722
     Dated: August 21, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       Page 26         Case No. 15-cv-02440-GPC-AHG
                                                       Mem. In Support of Partial Sum. Jud. Mot.
Case 3:15-cv-02440-GPC-AHG Document 106-1 Filed 08/24/20 PageID.2218 Page 33 of 33



1                                CERTIFICATE OF SERVICE
2
     I hereby certify that on August 24, 2020, I electronically filed the foregoing document via
3    ECF and emailed a courtesy copy to pro se Defendant Armond Aria and Defendant
     Global Financial Support, Inc., at the email address confirmed by Mr. Aria,
4
     ariaarmond@gmail.com and to the court at efile_goddard@casd.uscourts.gov.
5
                                                   /s/ Nina Schichor
6                                                  Nina Schichor
7                                                  Enforcement Attorney
                                                   Consumer Financial Protection Bureau
8                                                  1700 G Street NW
                                                   Washington, DC 20552
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             Page 27         Case No. 15-cv-02440-GPC-AHG
                                                             Mem. In Support of Partial Sum. Jud. Mot.
